                         IN TIIE UNITED STATES DISTRICT COURT
                     FOR TIIE EASTERN DISTRICT OF NOR1H CAROLINA
                                   SOUTHERN DMSION
                                     No. 7:21-CV-56-D


JOHN D. MCCALLISTER,                       )
                                           )
                          Plaintiff,       )
                                           )
                v.                         )                     ORDER
                                           )
TIM MAI,,FITANO, and                       )
STEVEN A. SELOGY,                          )
                                           )
                          Defendants.      )


       For the reasons stated in defendants' memorandum in support of their motions to dismiss

[D.E. 14], the court GRANTS defendants' motions to dismiss [D.E. 12, 13]. The court DISMISSES

plaintiff's complaint with prejudice. The court DENIES defendants' requests for attorneys' fees.

       SO ORDERED. This IS day of July 2021.



                                                       J     SC.DEVERID
                                                       United States District Judge
